Exhibit March, Dear Shareholder: I am writing to update you on the results of our merger and to give you a preview of two issues to be voted on at our Annual Meeting. As you know by now, our merger was completed on December 31, 2007. This means that our balance sheet at year end will include LyndonBank’s assets and liabilities. On the other hand, our earnings for the year were our own. When we consolidate the assets and liabilities of the two banks on the balance sheet, we will mark LyndonBank’s assets to fair market value as of December 31. This is a fairly complicated process that is still underway. But our total assets as of year end were approximate $490 million after the sale of LyndonBank’s Vergennes office to the National Bank of Middlebury which was also completed on December 31st. Our earnings for the 4th quarter of 2007 were $897,018 or $0.20 per share, compared to $1,113,343 or $0.26 per share for the 4th quarter of 2006. For the year, our earnings were $3,357,330 or $0.77 per share compared to $3,375,448 or $0.79 per share for the year ended December 31, 2006.Both figures for 2007 include some one-time merger related expenses. We are planning on converting the former LyndonBank computer systems on the weekend of March 22nd.
